Tort claim. — Plaintiff sues to recover damages for alleged injuries which she claims were inflicted on her primarily by agents of the United States Navy. Defendant has moved to dismiss the petition and to deny plaintiff’s motion for court appointed legal counsel. On October 27,1967, the court, upon consideration of the motion and plaintiff’s opposition thereto, and without oral argument, concluded that the petition failed to state a claim upon which relief could be granted in this court since it sounds in tort, and that it is not in the interests of justice to transfer the case to any district court. It was thereupon ordered that the petition he dismissed and that plaintiff’s motion for court appointed legal counsel be denied.